      Case 4:19-cv-02236 Document 35 Filed on 12/03/19 in TXSD Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


JOE RICHARD “TREY” POOL, III,                    §
TRENTON DONN “TRENT” POOL,                       §
and ACCELEVATE2020, LLC,                         §
                                                 §
        Plaintiffs                               §
                                                 §
v.                                               §      Civil Case No. 4:19-cv-02236
                                                 §
CITY OF HOUSTON, and, ANNA                       §
RUSSELL, in her official capacity as the         §
City Secretary of the City of Houston,           §
                                                 §
        Defendants.                              §

                             PLAINTIFFS’ NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs Joe Pool, Trenton Pool, and Accelevate2020, LLC,

appeal to the United States Court of Appeals for the Fifth Circuit from the Order dismissing

Plaintiffs’ claims [Clerk’s Doc. 20], entered on August 15, 2019, and the Order [Clerk’s Doc. 33]

denying Plaintiffs’ Motion to Alter or Amend Judgment, entered on November 4, 2019.

        Plaintiff hereby asks the Clerk of the District Court to serve notice of the filing of this

Notice of Appeal by mailing a copy to each party’s counsel of record (excluding the appellant’s

counsel), as required by Federal Rule of Appellate Procedure 3(d).



                                             Respectfully submitted,



                                             _____________________________________
                                             Jerad Wayne Najvar
                                             Tex. Bar No. 24068079
                                             Southern Dist. No. 1155651
                                             jerad@najvarlaw.com
                                                 1
Plf’s Notice of Appeal
      Case 4:19-cv-02236 Document 35 Filed on 12/03/19 in TXSD Page 2 of 2




                                           2180 North Loop West, Suite 255
                                           Houston, TX 77018
                                           Tel.: (281) 404-4696
                                           Fax: (281) 582-4138
                                           Attorney in Charge for Plaintiff

Of Counsel:

NAJVAR LAW FIRM, PLLC
Austin M.B. Whatley
Texas Bar No. 24104681
Southern Dist. No. 3348472
austin@najvarlaw.com
2180 North Loop West, Ste. 255
Houston, TX 77018
Tel.: (281) 404-4696
Fax: (281) 582-4138

                                 CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that on December 3, 2019, the foregoing
document, and any accompanying exhibits, was served by CM/ECF as follows:

Suzanne R. Chauvin
Senior Assistant City Attorney
City of Houston Legal Department
900 Bagby, 4th Floor
Houston, Texas 77002
Suzanne.Chauvin@houstontx.gov
832.393.6219 (O)
832.393.6259 (F)
Counsel for Defendants

                                                                       /s/ Jerad Najvar
                                                                       Jerad Najvar




                                              2
Plf’s Notice of Appeal
